Citation Nr: 0807090	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  04-25 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
pneumonia, to include chest wall defect.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
of entitlement to service connection for: a right shoulder 
disorder; a left leg disorder; a left knee disorder; 
residuals of pneumonia; and COPD.  The veteran timely 
submitted a notice of disagreement in August 2003 and timely 
perfected his appeal in July 2004.

The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in September 2006.  A 
transcript of that proceeding has been associated with the 
veteran's claims file.  In January 2007, the Board denied the 
veteran's claims of entitlement to service connection for a 
right shoulder disorder, a left leg disorder and a left knee 
disorder.  The present claims were remanded to the Appeals 
Management Center for additional development.  Such 
development having been accomplished, the veteran's claims 
are now before the Board for adjudication.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran's residuals of pneumonia, to include a chest 
wall defect, are the result of a disease or injury in 
service.

2.  The preponderance of the evidence is against a finding 
that the veteran's COPD is the result of a disease or injury 
in service.


CONCLUSIONS OF LAW

1.  Residuals of pneumonia, to include a chest wall defect, 
were not incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

2.  COPD was not incurred in or aggravated by the veteran's 
active duty service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his or her behalf.  
See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to and following the initial adjudication of the 
veteran's claims, letters dated in February 2003, August 
2003, August 2006, January 2007 and April 2007 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The 
aforementioned letters told him to provide any relevant 
evidence in his possession.  See Pelegrini II, at 120-21.  
The Board notes that the veteran has also been provided with 
notice of how VA determines the assignment of disability 
ratings and effective dates, compliant with Dingess/Hartman 
v. Nicholson, 
19 Vet. App. 473 (2006), in the August 2006 letter.  The 
veteran was provided a subsequent adjudication in August 
2007.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  In fact, in a statement received in 
October 2007, the veteran stated that he had no further 
information or evidence to submit in support of his claims.

The veteran was afforded a VA medical examination in May 2007 
to obtain an opinion as to whether his respiratory disorders 
could be directly attributed to service.  Further examination 
or opinion is not needed on the respiratory claims because, 
at a minimum, there is no persuasive and competent evidence 
that the claimed conditions may be associated with the 
veteran's military service.  This is discussed in more detail 
below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The veteran alleges that his current residuals of pneumonia 
with a chest wall defect and COPD are the result of a disease 
or injury he suffered in service in 1955 while aboard the 
U.S.S. WASP.  The Board finds that the preponderance of the 
evidence is against the claims, and the claims are denied.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's current treatment records indicate that he has 
suffered from pneumonia multiple times since his discharge 
from service and carries a current diagnosis of COPD.  Thus, 
the Board concedes element (1) of Hickson.

Review of the veteran's service medical records demonstrates 
that upon service entry, the veteran indicated that he had 
suffered from pneumonia at the age of 13.  However, the 
veteran was determined to be in good health and accepted for 
enlistment, and is presumed to be sound at service entrance.  
See Standard Forms (SF) 88 and 89, September 19, 1951.  A 
health record dated in January 1955 noted that the veteran 
was seen with complaints of chills and fever.  It was noted 
that the veteran was being treated for a dislocation of the 
left ankle and was wearing a walking cast.  One day prior to 
admission the veteran began having chills and fever with pain 
in his knee joints.  He reported to the sick ward with a 
fever of 101.8 degrees Fahrenheit (F) which gradually rose to 
104 degrees F.  A chest x-ray revealed an area of pneumonitis 
in the right base.  There was blunting of the right 
costophrenic angle with a small amount of fluid.  The 
remaining lung fields and hilar areas were not remarkable.  
Penicillin was supplemented by Terramycin.  See SF 600, 
January 5, 1955.

The veteran had a second x-ray several days after admission 
to the sick ward.  This film revealed some peripheral 
resolution of the previously noted pneumonitis in the right 
base.  A small amount of fluid or pleural thickening was 
noted at the right costophrenic angle.  The left lung field 
was clear.  See SF 600, January 7, 1955.  The veteran had a 
third x-ray of the chest, which revealed clearing of the 
previously noted pneumonitis.  Penicillin was discontinued.  
The veteran was discharged to duty several days later.  See 
SF 600, January 11 and January 15, 1955.  Upon separation 
from service, the examiner noted that the veteran's lungs and 
chest were normal, the chest x-ray was normal and the veteran 
was discharged from active duty.  See SF 88, August 24, 1955.  
As the veteran did suffer from pneumonitis in service, the 
Board concedes element (2) of Hickson.

The Board now turns its analysis to whether a medical nexus 
exists between the veteran's current disabilities and his 
disease in service.  In support of his claim, the veteran has 
submitted a large volume of VA Medical Center (VAMC) 
treatment records.  The Board notes that in particular, a 
VAMC note dated in March 2007 indicated that the veteran had 
a long-term history of pneumonia, which began when he was in 
Korea.  See VAMC treatment record, March 5, 2007.  While the 
Board finds that this statement is certainly accurate, as the 
veteran did have an episode of pneumonia in service, there is 
no medical nexus statement connecting the veteran's current 
residuals of pneumonia and COPD to service.  Review of all of 
the private and VAMC treatment records submitted by the 
veteran establishes that he has been treated for pneumonia 
and COPD over the years, but no medical nexus statements 
connecting these disorders to service were of record.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  Pursuant to McLendon, the veteran was afforded a 
VA respiratory examination in May 2007, to determine the 
nature and etiology of his residuals of pneumonia and COPD.

The VA examiner noted the veteran's report of pneumonia at 
age 13, prior to entry into service, and the January 1955 
incident of pneumonitis.  Review of the veteran's claims file 
revealed several references to pneumonia in the VAMC notes 
(June 1999, January 2000 and March 2005), but no chest x-ray 
reports to support the diagnosis.  The examiner referenced a 
letter from Bausch and Lomb in 1980 that indicated no 
respiratory symptoms reported and a chest x-ray was normal.  
The majority of the VAMC treatment notes submitted made no 
reference to respiratory disorders.  A chest x-ray in June 
2003 demonstrated discoid atelectasis at the right base and a 
subsequent report in October 2003 indicated clearing of 
discoid atelectasis.  The examiner also noted that no defects 
or scars were found on the veteran's chest wall.  Examination 
of his lungs revealed good breath sounds bilaterally with few 
rhonchi that cleared with cough.  The chest x-ray revealed 
shallow inspiration and subsegmental (discoid) 
atelectasis/scar at the right base.

The examiner diagnosed the veteran with mild COPD, resulting 
in mild impairment of function; mild obstructive defect on 
spirometry that was little changed since September 2000; 
subsegmental atelectasis (discoid) or scar on the chest x-ray 
was not likely contributing to the veteran's current 
symptoms; and alcoholism.  The examiner concluded that after 
a thorough review of the veteran's claims file, the pneumonia 
of January 1955 was uncomplicated with a rapid and complete 
response to therapy.  Documents indicated that two subsequent 
chest x-rays performed prior to the veteran's discharge from 
service were normal and no respiratory symptoms or physical 
findings were noted on his separation examination.  It was 
considered more likely than not that the one episode of 
pneumonia in service did not contribute to the veteran's 
subsequent pulmonary symptoms after service.  See VA 
respiratory examination report, May 30, 2007.

The only remaining evidence of record in support of the 
veteran's claim consists of the veteran's personal statements 
that his respiratory disabilities are due to the single 
episode of pneumonia in service.  The Board acknowledges that 
the veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experienced certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The veteran 
is not competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Espiritu v Derwinski, 2 Vet. App. 
492 (1992).  As such, the veteran's assertions regarding the 
etiology of his current respiratory disorders are of little 
probative value.  Conversely, the VA examiner's May 2007 
opinion is of tremendous evidentiary weight as the rationale 
was based on not only an examination of the veteran but a 
review of the claims file which included the veteran's 
service medical records.  The Board finds the VA opinion to 
be persuasive and the most probative evidence on file with 
regard to nexus.  As the veteran failed to demonstrate a 
medical nexus between his current disabilities and service, 
the claims must fail.  See Hickson, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  In this case, 
for the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the veteran's claims that his 
current respiratory disorders are related to service.  There 
is not an approximate balance of evidence.  


ORDER

Entitlement to service connection for residuals of pneumonia, 
to include chest wall defect, is denied.

Entitlement to service connection for COPD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


